
	

116 HR 2615 : United States-Northern Triangle Enhanced Engagement Act
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2615
		IN THE SENATE OF THE UNITED STATES
		July 16, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To support the people of Central America and strengthen United States national security by
			 addressing the root causes of migration from El Salvador, Guatemala, and
			 Honduras.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the United States-Northern Triangle Enhanced Engagement Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Report on drivers of migration from the Northern Triangle to the United States.
					Sec. 3. Actions to promote inclusive economic growth and development in the Northern Triangle.
					Sec. 4. Actions to combat corruption in the Northern Triangle.
					Sec. 5. Actions to strengthen democratic institutions in the Northern Triangle.
					Sec. 6. Actions to improve security conditions in the Northern Triangle.
					Sec. 7. Authorization of appropriations for assistance to Central America.
					Sec. 8. Conditions on assistance to the Northern Triangle.
					Sec. 9. Enhancing engagement with the Government of Mexico on the Northern Triangle.
					Sec. 10. Targeting assistance to address migration from communities in the Northern Triangle.
					Sec. 11. Targeted sanctions to fight corruption in the Northern Triangle.
					Sec. 12. Requirement to provide advance notification to Congress of security assistance to Northern
			 Triangle countries.
					Sec. 13. Definitions.
					Sec. 14. Determination of budgetary effects.
				
			2.Report on drivers of migration from the Northern Triangle to the United States
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a report on the drivers of migration from each of the Northern Triangle countries and the progress United States foreign assistance is making in addressing such drivers.
 (b)ElementsThe report required under subsection (a) shall include the following elements for each of the Northern Triangle countries, with data disaggregated by municipality, age, and gender, as necessary:
 (1)Information and data on all criminal activities, including drug trafficking, extortion, trafficking in persons, and gender-based violence, with particular emphasis on such activities carried out by criminal gangs and transnational criminal organizations such as MS–13 and the 18th Street Gang.
 (2)Data on the extent to which criminal activities referred to in paragraph (1) are reported to government authorities and the number of perpetrators investigated, apprehended, prosecuted, or convicted, versus the number of known perpetrators who are not so investigated, apprehended, prosecuted, or convicted.
 (3)Data on children and young adults forcibly recruited for criminal activities referred to in paragraph (1), including the extent to which government authorities received reports of forced recruitment.
 (4)Data on internal displacement due to criminal activities referred to in paragraph (1), and services, including temporary shelters, provided to those displaced by violence.
 (5)Data on gender-based violence by region and municipality and descriptions of gender-based violence and domestic violence trends, including gender-based violence against indigenous women, and correlation to outward migration.
 (6)Descriptions of the obstacles (including capacity gaps within the criminal justice systems) to resolving gender-based violence cases and deterring violence against women and children.
 (7)Information on the availability of trauma-informed legal and social services, including in shelters, for victims of gender-based violence.
 (8)Data on the number of police officers, prosecutors, court personnel, and specialized units trained in violence against women and children, including data on the number of female police officers in each of the Northern Triangle countries.
 (9)Data on reported cases of abuse, including extrajudicial executions, torture, forced disappearance, and arbitrary detention, allegedly committed by members of the security forces, and collusion between members of such security forces and gangs and other criminal groups, including transnational criminal organizations, and the number of perpetrators investigated, apprehended, prosecuted, or convicted, versus the number of known perpetrators not so investigated, apprehended, prosecuted, or convicted.
 (10)Descriptions of the strategies being implemented to guarantee the rights of indigenous and rural communities.
 (11)Descriptions of the strategies being implemented to address forced recruitment of children and youth by gangs, transnational criminal organizations, and other criminal groups, and how such strategies are complemented by United States efforts.
 (12)Descriptions of the strategies being implemented by the governments of each of the Northern Triangle countries to address corruption and organized crime and how such strategies are complemented by United States efforts.
 (13)Data on the effectiveness of anti-corruption strategies, including through bilateral and multilateral anti-corruption assistance.
 (14)An assessment of the extent of corruption, including regarding narcotics trafficking and illicit campaign financing, a description of steps taken and to be taken to impose sanctions pursuant to the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note), and a list of senior officials who are known or credibly alleged to have committed or facilitated such corruption, not including individuals who have already been sentenced to crimes in criminal courts.
 (15)Descriptions of operating conditions for civil society organizations and independent media in each of the Northern Triangle countries, and data on harassment and attacks on civil society and independent media from political and criminal actors.
 (16)An assessment of information sharing regarding known or suspected terrorists and other individuals and groups that pose a potential threat to United States national security that are crossing through or residing in the Northern Triangle.
 (17)Descriptions of the obstacles (including capacity gaps within the criminal justice systems) to resolving criminal cases and corruption and deterring violence.
 (18)Data on the capacity of child welfare systems in each Northern Triangle country to protect unaccompanied children, including runaways and refugee returnees.
 (19)Data on the governance capacity of Northern Triangle country governments at the local and national level, including ability to deliver basic citizen services, including tax collection and citizen security.
 (20)Data on the rates of extortion, the impact of extortion on local businesses and economies, and the number of extortion cases investigated, prosecuted, or convicted.
 (21)Data on the extent to which the Northern Triangle governments are promoting economic growth and educational opportunities, improving health outcomes, and addressing the underlying causes of poverty and inequality through public policies.
 (22)Data on the activities of China and Russia, an assessment of the threat of such activities to United States interests, and the impact of such activities on irregular migration.
 (23)An analysis of the manner and extent to which assistance made available to the Northern Triangle countries in fiscal years 2015 through 2017 were expended, particularly including—
 (A)the extent to which funds made available to private and nongovernmental entities to provide such assistance were subsequently expended on activities conducted within such countries; and
 (B)the manner in which such funds were expended on activities in other countries. (24)Data on the geographic regions where highest incidence of violence occurs against women and children.
 (25)An evaluation of the extent to which women and children who are victims of violence have access to protection and justice.
 (26)An evaluation of the capacity of the justice system in each Northern Triangle country to respond to reports of femicide, sexual assault, domestic violence, trafficking, or child abuse and neglect, and to hold perpetrators of such crimes accountable.
 (c)Public availabilityThe report required under subsection (a) shall be made publicly available on the website of the Department of State.
			3.Actions to promote inclusive economic growth and development in the Northern Triangle
 (a)Secretary of State prioritizationThe Secretary of State shall prioritize economic development in the Northern Triangle countries by carrying out the following initiatives:
 (1)Supporting market-based solutions to eliminate constraints to inclusive economic growth, including through support for increased digital connectivity and the use of financial technology, and private sector and civil society-led efforts to create jobs and foster economic prosperity.
 (2)Addressing underlying causes of poverty and inequality, including by improving nutrition and food security, providing health resources and access to clean water, sanitation, hygiene, and shelter, and improving livelihoods.
 (3)Responding to immediate humanitarian needs by increasing humanitarian assistance, including through access to clean water, sanitation, hygiene, and shelter, improving livelihoods, and by providing health resources and improving nutrition and food security.
 (4)Supporting conservation and community resilience and strengthening community preparedness for natural disasters and other external shocks.
 (5)Identifying, as appropriate, a role for the United States International Development Finance Corporation, the Millennium Challenge Corporation (MCC), the United States Agency for International Development, and the United States private sector in supporting efforts to increase private sector investment and strengthen economic prosperity.
 (6)Expanding comprehensive reintegration mechanisms for repatriated individuals once returned to their countries of origin and supporting efforts by the private sector to hire and train eligible returnees.
 (7)Establishing monitoring and verification services to determine the well-being of repatriated children in order to determine if United States protection and screening functioned effectively in identifying persecuted and trafficked children.
 (8)Supporting efforts to increase domestic resource mobilization, including through strengthening of tax collection and enforcement and legal arbitration mechanisms.
				(b)Strategy
 (1)ElementsNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, the President and Chief Executive Officer of the Inter-American Foundation, the Director of the United States Trade and Development Agency, the Chief Executive Officer of the United States International Development Finance Corporation, and the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a 5-year strategy to support inclusive economic growth and development in the Northern Triangle countries by carrying out the initiatives described in subsection (a).
 (2)ConsultationIn developing the strategy required under paragraph (1), the Secretary of State shall consult with nongovernmental organizations in the Northern Triangle countries and the United States.
 (3)BenchmarksThe strategy required under paragraph (1) shall include annual benchmarks to track the strategy’s progress in curbing irregular migration from the Northern Triangle to the United States.
 (4)Public diplomacyThe strategy required under paragraph (1) shall include a public diplomacy strategy for educating citizens of the Northern Triangle countries about United States assistance and its benefits to them, and informing such citizens of the dangers of illegal migration to the United States.
 (5)Annual progress updatesNot later than 1 year after the submission of the strategy required under paragraph (1) and annually thereafter for 4 years, the Secretary of State shall provide the appropriate congressional committees with a written description of progress made in meeting the benchmarks established in the strategy.
 (6)Public availabilityThe strategy required under paragraph (1) shall be made publicly available on the website of the Department of State.
 (c)Report on establishing an investment fund for the Northern Triangle countries and southern MexicoNot later than 180 days after the date of the enactment of this Act, the Chief Executive Officer of the United States International Development Finance Corporation shall submit to the appropriate congressional committees a detailed report assessing the feasibility, costs, and benefits of the Corporation establishing an investment fund to promote economic and social development in the Northern Triangle countries and southern Mexico.
			4.Actions to combat corruption in the Northern Triangle
 (a)Secretary of State prioritizationThe Secretary of State shall prioritize efforts to combat corruption in the Northern Triangle countries by carrying out the following initiatives:
 (1)Supporting anti-corruption efforts, including by strengthening national justice systems and attorneys general, providing technical assistance to financial institutions to identify money laundering and other financial crimes, breaking up financial holdings of organized criminal syndicates, including illegally acquired lands and proceeds from illegal activities, and supporting independent media and investigative reporting.
 (2)Supporting anti-corruption efforts through bilateral assistance and complementary support through multilateral anti-corruption mechanisms when necessary.
 (3)Encouraging cooperation agreements between the Department of State and relevant United States Government agencies and attorneys general to fight corruption.
 (4)Supporting efforts to strengthen special prosecutorial offices and financial institutions to combat corruption, money laundering, financial crimes, extortion, human rights crimes, asset forfeiture, and criminal analysis.
 (5)Supporting initiatives to advance judicial integrity and improve security for members of the judicial sector.
 (6)Supporting transparent, merit-based selection processes for prosecutors and judges and the development of professional and merit-based civil services.
 (7)Supporting the establishment or strengthening of methods, procedures, and expectations for internal and external control mechanisms for the security and police services and judiciary.
 (8)Supporting the adoption of appropriate technologies to combat corruption in public finance. (b)Strategy (1)ElementsNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a 5-year strategy to combat corruption in the Northern Triangle countries by carrying out the initiatives described in subsection (a).
 (2)ConsultationIn developing the strategy required under paragraph (1), the Secretary of State shall consult with nongovernmental organizations in the Northern Triangle countries and the United States.
 (3)BenchmarksThe strategy required under paragraph (1) shall include annual benchmarks to track the strategy’s progress in curbing irregular migration from the Northern Triangle to the United States.
 (4)Public diplomacyThe strategy required under paragraph (1) shall include a public diplomacy strategy for educating citizens of the Northern Triangle countries about United States assistance and its benefits to them, and informing such citizens of the dangers of illegal migration to the United States.
 (5)Annual progress updatesNot later than 1 year after the submission of the strategy required under paragraph (1) and annually thereafter for 4 years, the Secretary of State shall provide the appropriate congressional committees with a written description of progress made in meeting the benchmarks established in the strategy.
 (6)Public availabilityThe strategy required under paragraph (1) shall be made publicly available on the website of the Department of State.
				(c)Designation of a Senior Rule of Law Advisor for the Northern Triangle in the Bureau of Western
 Hemisphere AffairsThe Secretary of State shall designate in the Bureau of Western Hemisphere Affairs of the Department of State a Senior Rule of Law Advisor for the Northern Triangle who shall lead diplomatic engagement with the Northern Triangle countries in support of democratic governance, anti-corruption efforts, and the rule of law in all aspects of United States policy towards the countries of the Northern Triangle, including carrying out the initiatives described in subsection (a) and developing the strategy required under subsection (b). The individual designated in accordance with this subsection shall be a Department of State employee in the Bureau of Western Hemisphere Affairs.
			5.Actions to strengthen democratic institutions in the Northern Triangle
 (a)Secretary of State prioritizationThe Secretary of State shall prioritize strengthening democratic institutions, good governance, human rights, and the rule of law in the Northern Triangle countries by carrying out the following initiatives:
 (1)Providing support to strengthen government institutions and actors at the local and national levels to provide services and respond to citizen needs through transparent, inclusive, and democratic processes.
 (2)Supporting efforts to strengthen access to information laws and reform laws that currently limit access to information.
 (3)Financing efforts to build the capacity of independent media with a specific focus on professional investigative journalism.
 (4)Ensuring that threats and attacks on journalists and human rights defenders are fully investigated and perpetrators are held accountable.
 (5)Developing the capacity of civil society to conduct oversight and accountability mechanisms at the national and local levels.
 (6)Training political actors committed to democratic principles. (7)Strengthening electoral institutions and processes to ensure free, fair, and transparent elections.
 (8)Advancing conservation principles and the rule of law to address multiple factors, including the impacts of illegal cattle ranching and smuggling as drivers of deforestation.
				(b)Strategy
 (1)ElementsNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a strategy to support democratic governance in the Northern Triangle countries by carrying out the initiatives described in subsection (a).
 (2)ConsultationIn developing the strategy required under paragraph (1), the Secretary of State shall consult with nongovernmental organizations in the Northern Triangle countries and the United States.
 (3)BenchmarksThe strategy required under paragraph (1) shall include annual benchmarks to track the strategy’s progress in curbing irregular migration from the Northern Triangle to the United States.
 (4)Public diplomacyThe strategy required under paragraph (1) shall include a public diplomacy strategy for educating citizens of the Northern Triangle countries about United States assistance and its benefits to them, and informing such citizens of the dangers of illegal migration to the United States.
 (5)Annual progress updatesNot later than 1 year after the submission of the strategy required under paragraph (1) and annually thereafter for 4 years, the Secretary of State shall provide the appropriate congressional committees with a written description of progress made in meeting the benchmarks established in the strategy.
 (6)Public availabilityThe strategy required under paragraph (1) shall be made publicly available on the website of the Department of State.
				6.Actions to improve security conditions in the Northern Triangle
 (a)Secretary of State prioritizationThe Secretary of State shall prioritize security in the Northern Triangle countries by carrying out the following initiatives:
 (1)Implementing the Central America Regional Security Initiative of the Department of State. (2)Continuing the vetting and professionalization of security services, including the civilian police and military units.
 (3)Supporting efforts to combat the illicit activities of criminal gangs and transnational criminal organizations, including MS–13 and the 18th Street Gang, through support to fully vetted elements of attorneys general offices, appropriate government institutions, and security services.
 (4)Supporting training for fully vetted civilian police and appropriate security services in criminal investigations, best practices for citizen security, and human rights.
 (5)Providing capacity-building to relevant security services and attorneys general to support counternarcotics efforts and combat human trafficking, forcible recruitment of children and youth by gangs, gender-based violence, and other illicit activities, including trafficking of wildlife, and natural resources.
 (6)Encouraging collaboration with regional and international partners in implementing security assistance, including by supporting cross-border information sharing on gangs and transnational criminal organizations.
 (7)Providing equipment, technology, tools, and training to security services to assist in border and port inspections.
 (8)Providing equipment, technology, tools, and training to assist security services in counternarcotics and other efforts to combat illicit activities.
 (9)Continuing information sharing regarding known or suspected terrorists and other individuals and entities that pose a potential threat to United States national security that are crossing through or residing in the Northern Triangle.
 (10)Supporting information sharing on gangs and transnational criminal organizations between relevant Federal, State, and local law enforcement and the governments of the Northern Triangle countries.
 (11)Considering the use of assets and resources of United States State and local government entities, as appropriate, to support the activities described in this subsection.
 (12)Providing thorough end-use monitoring of equipment, technology, tools, and training provided pursuant to this subsection.
				(b)Strategy
 (1)ElementsNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a 5-year strategy to prioritize the improvement of security in the Northern Triangle countries by carrying out the initiatives described in subsection (a).
 (2)ConsultationIn developing the strategy required under paragraph (1), the Secretary of State shall consult with nongovernmental organizations in the Northern Triangle countries and the United States.
 (3)BenchmarksThe strategy required under paragraph (1) shall include annual benchmarks to track the strategy’s progress in curbing irregular migration from the Northern Triangle to the United States.
 (4)Public diplomacyThe strategy required under paragraph (1) shall include a public diplomacy strategy for educating citizens of the Northern Triangle countries about United States assistance and its benefits to them, and informing such citizens of the dangers of illegal migration to the United States.
 (5)Annual progress updatesNot later than 1 year after the submission of the strategy required under paragraph (1) and annually thereafter for 4 years, the Secretary of State shall provide the appropriate congressional committees with a written description of progress made in meeting the benchmarks established in the strategy.
 (6)Public availabilityThe strategy required under paragraph (1) shall be made publicly available on the website of the Department of State.
				(c)Women and children protection compacts
 (1)In generalThe President, in consultation with the Secretary of State, the Administrator of the United States Agency for International Development, and the heads of other relevant Federal departments or agencies, is authorized to enter into bilateral agreements with one or more of the Governments of El Salvador, Guatemala, or Honduras to provide United States assistance for the purposes of—
 (A)strengthening the capacity of the justice systems in such countries to protect women and children fleeing domestic, gang, or drug violence and to serve victims of domestic violence, sexual assault, trafficking, or child abuse or neglect, including by strengthening the capacity of such systems to hold perpetrators accountable; and
 (B)creating, securing, and sustaining safe communities and schools in such countries, by building on current approaches to prevent and deter violence against women and children in such communities or schools.
 (2)RequirementsAn agreement under the authority provided by paragraph (1)— (A)shall establish a 3- to 6-year plan to achieve the objectives described in subparagraphs (A) and (B) of such paragraph;
 (B)shall include measurable goals and indicators with respect to such objectives; (C)may not provide for any United States assistance to be made available directly to any of the governments of El Salvador, Guatemala, or Honduras; and
 (D)may be suspended or terminated with respect to a country or an entity receiving assistance pursuant to the agreement, if the Secretary of State determines that such country or entity has failed to make sufficient progress towards the goals of the Compact.
					7.Authorization of appropriations for assistance to Central America
 (a)In generalThere are authorized to be appropriated to the President $577,000,000 for fiscal year 2020 to carry out the United States Strategy for Engagement in Central America in accordance with subsection (b). Funds authorized to be appropriated to carry out this section shall be used only for the purposes set forth in subsection (b).
			(b)Use of Funds
 (1)In generalAmounts authorized to be appropriated pursuant to subsection (a) shall be made available for assistance to Central American countries to implement the United States Strategy for Engagement in Central America, including efforts to carry out sections 3, 4, 5, and 6.
 (2)Effective targeting of assistanceThe Secretary of State shall ensure that, to the extent practicable, assistance provided to Central American countries to carry out this Act is obligated and expended on projects, programs, or activities within such countries, in order to better support inclusive economic growth and development, combat corruption, strengthen democratic institutions, and improve security conditions in such countries.
 (c)Inter-American FoundationNot less than $10,000,000 of the funds authorized to be appropriated pursuant to subsection (a) shall be made available to the Inter-American Foundation to address the root causes of migration from Central America.
 (d)Northern TriangleNot less than $490,000,000 of the funds authorized to be appropriated pursuant to subsection (a) shall be made available for programming in the Northern Triangle counties.
 (e)Women and children protection compactsNot less than $20,000,000 of the funds authorized to be appropriated pursuant to subsection (a) shall be made available to provide assistance pursuant to agreements authorized by section 6(c).
			8.Conditions on assistance to the Northern Triangle
 (a)In generalOf the funds authorized to be appropriated to the President by this Act that are made available for assistance for each of the central governments of the Northern Triangle countries, 50 percent of such funds for each such central government may only be obligated with respect to each such country after the Secretary of State certifies and reports to the appropriate congressional committees that such central government is meeting the following conditions:
 (1)Informing its citizens of the dangers of the journey to the southwest border of the United States. (2)Combating all human smuggling and trafficking entities.
 (3)Countering the trafficking of illicit drugs, firearms, wildlife, natural resources, and other contraband.
 (4)Combating corruption, including investigating and prosecuting current and former government officials credibly alleged to be corrupt.
 (5)Implementing reforms, policies, and programs to increase transparency and strengthen public institutions and the rule of law.
 (6)Countering the activities of criminal gangs, drug traffickers, and transnational criminal organizations.
 (7)Ensuring that human rights are respected by national security forces. (8)Investigating and prosecuting in the civilian justice system government personnel who are credibly alleged to have violated human rights.
 (9)Cooperating with commissions against corruption and impunity and with regional human rights entities.
 (10)Supporting programs to reduce poverty, expand education and vocational training for at-risk youth, create jobs, and promote equitable economic growth, particularly in areas contributing to large numbers of migrants.
 (11)Creating a professional, accountable civilian police force and ending the role of the military in internal policing.
 (12)Protecting the right of political opposition parties and other members of civil society to operate without interference.
 (13)Implementing tax reforms, ensuring property rights, and supporting increased private investment in the region.
 (14)Resolving commercial disputes. (b)Reprogramming (1)In generalFunds withheld pursuant to the limitation described in subsection (a) shall be made available for programs in the Northern Triangle that do not directly support the central governments of such countries.
 (2)ExceptionThe limitation described in subsection (a) does not apply to funds authorized to be appropriated by this Act for humanitarian assistance or global food security programs.
				9.Enhancing engagement with the Government of Mexico on the Northern Triangle
 (a)Enhanced engagement with the Government of Mexico on the Northern TriangleThe Secretary of State shall collaborate with the Government of Mexico to— (1)enhance development, particularly in collaboration with the Administrator of the United States Agency for International Development, the President and Chief Executive Officer of the Inter-American Foundation, the Chief Executive Officer of the United States International Development Finance Corporation, and the heads of other relevant Federal agencies, in southern Mexico; and
 (2)strengthen security cooperation at Mexico’s shared border with Guatemala and Belize. (b)Strategy (1)ElementsNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a strategy to carry out the collaboration described in subsection (a).
 (2)ConsultationIn developing the strategy required under paragraph (1), the Secretary of State shall consult with nongovernmental organizations in Mexico, Belize, the Northern Triangle countries, and the United States.
 (3)Public AvailabilityThe strategy required under paragraph (1) shall be made publicly available on the website of the Department of State.
 10.Targeting assistance to address migration from communities in the Northern TriangleNot later than 1 year after the date of the enactment of this Act and annually thereafter for each of the three succeeding years, the Comptroller General of the United States shall submit to the appropriate congressional committees a report that contains the following:
 (1)Raw data from Federal agencies on the number of migrants coming to the United States from each community or geographic area in the Northern Triangle countries, with a specific focus on communities targeted by United States foreign assistance.
 (2)An assessment of whether United States foreign assistance to the Northern Triangle countries is effectively reaching the communities from which individuals are migrating.
 (3)An assessment of the extent to which United States foreign assistance is mitigating Northern Triangle migration to the United States, including a breakdown of effectiveness by project and implementer.
 (4)An assessment of the extent to which the Department of State and the United States Agency for International Development are adjusting foreign assistance programming in the Northern Triangle countries as migration patterns shift.
 (5)An assessment of how the Department of State, the United States Agency for International Development, and other implementers of United States foreign assistance in the Northern Triangle are measuring the impact of programs on migration trends.
 (6)An assessment of how the Department of State, the United States Agency for International Development, and other implementers of United States foreign assistance in the Northern Triangle are implementing a public diplomacy strategy that is widely informing local citizens about United States Government assistance and the dangers of illegal migration to the United States, including an assessment of the effectiveness of such strategy on curbing such illegal migration.
 (7)An assessment of the extent to which the governments of the Northern Triangle countries are addressing drivers of migration, including efforts to increase economic prosperity, citizen security, anti-corruption efforts, democratic principles, and rule of law.
 (8)An assessment of how the Northern Triangle countries are educating their citizens about the dangers of illegal migration to the United States and the effectiveness of such educational efforts on curbing such illegal migration.
			11.Targeted sanctions to fight corruption in the Northern Triangle
 (a)Sense of CongressIt is the sense of Congress that— (1)corruption in the Northern Triangle countries by private citizens and select officials in local, regional, and federal governments significantly damages the economies of such countries and deprives citizens of opportunities;
 (2)corruption in the Northern Triangle is facilitated and carried out not only by private citizens and select officials from those countries but also in many instances by individuals from third countries; and
 (3)imposing targeted sanctions on individuals from throughout the world and particularly in the Western Hemisphere who are engaged in acts of significant corruption that impact the Northern Triangle countries will benefit the citizens and governments of such countries.
 (b)Imposition of sanctionsThe President shall impose the sanctions described in subsection (c) with respect to a foreign person who the President determines on or after the date of the enactment of this Act to have knowingly engaged in significant corruption in a Northern Triangle country, including the following:
 (1)Corruption related to government contracts. (2)Bribery and extortion.
 (3)The facilitation or transfer of the proceeds of corruption, including through money laundering. (c)Sanctions described (1)In generalThe sanctions described in this subsection are the following:
 (A)Asset blockingThe blocking, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in all property and interests in property of a foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)Ineligibility for visas and admission to the United StatesIn the case of a foreign person who is an individual, such foreign person is— (i)inadmissible to the United States;
 (ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
						(C)Current visas revoked
 (i)In generalThe issuing consular officer or the Secretary of State, (or a designee of the Secretary of State) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to a foreign person regardless of when the visa or other entry documentation is issued.
 (ii)Effect of revocationA revocation under clause (i) shall— (I)take effect immediately; and
 (II)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of a measure imposed pursuant to paragraph (1)(A) or any regulation, license, or order issued to carry out such paragraph shall be subject to the penalties specified in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of such section.
 (3)Exception to comply with international obligationsSanctions under subparagraph (B) and (C) of paragraph (1) shall not apply with respect to a foreign person if admitting or paroling such person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
				(d)Implementation; regulatory authority
 (1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (2)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
 (e)National interest waiverThe President may waive the application of the sanctions under subsection (c) if the President— (1)determines that such a waiver is in the national interest of the United States; and
 (2)submits to the appropriate congressional committees a notice of and justification for the waiver. (f)TerminationThe authority to impose sanctions under subsection (b), and any sanctions imposed pursuant to such authority, shall expire on the date that is 3 years after the date of the enactment of this Act.
 (g)Exception relating to importation of goodsThe authorities and requirements to impose sanctions authorized under this Act shall not include the authority or requirement to impose sanctions on the importation of goods.
 (h)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on the Judiciary, and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on the Judiciary, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (2)GoodThe term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
 (3)Person from a Northern Triangle countryThe term person from a Northern Triangle country means— (A)a citizen of a Northern Triangle country; or
 (B)an entity organized under the laws of a Northern Triangle country or any jurisdiction within a Northern Triangle country.
					12.Requirement to provide advance notification to Congress of security assistance to Northern Triangle
			 countries
 (a)In generalNotwithstanding any other provision of law, the President may not provide security assistance to a Northern Triangle country during the 3-year period beginning on the date of the enactment of this Act until 30 days after the date on which the President has provided to the appropriate congressional committees notice of such proposed provision of security assistance.
 (b)WaiverThe President may waive the application of subsection (a) on a case-by-case basis if the President— (1)determines it is in the national security interests of the United States to do so; and
 (2)submits to the appropriate congressional committees such determination and the rationale for the determination.
 (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
 (2)Security assistanceThe term security assistance— (A)has the meaning given such term in section 502B(d)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304); and
 (B)includes assistance under any international security assistance program conducted under any other provision of law not specified in section 502B(d)(2) of such Act.
 13.DefinitionsIn this Act: (1)Appropriate congressional committeesExcept as otherwise provided, the term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (2)Northern TriangleThe term Northern Triangle means the region of Central America that encompasses the countries of El Salvador, Guatemala, and Honduras.
 (3)Northern Triangle countriesThe term Northern Triangle countries means the countries of El Salvador, Guatemala, and Honduras. (4)Transnational criminal organizationThe term transnational criminal organization has the meaning given the term significant transnational criminal organization in Executive Order No. 13581 (July 24, 2011).
 14.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives July 15, 2019.Cheryl L. Johnson,Clerk
